COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Southwestern Energy Company, et al.

Appellate case number:   01-19-00711-CV

Trial court case number: 2016-70651

Trial court:             61st District Court of Harris County

       Relators have filed a petition for writ of mandamus in connection with the trial court’s
denial of their amended motion to dismiss pursuant to Texas Rule of Civil Procedure 91a. On
September 26, 2019, relators filed an emergency motion requesting that this Court stay the
proceedings in the trial court pending the resolution of the petition for writ of mandamus. The
motion is denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_________________________
                              Acting individually

Date: October 22, 2019______________________